Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 1 of 9 Page ID #1035




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

  KRISTEN POSHARD,                    )
                                      )
                    Plaintiff,        )
                                      )
  vs.                                 )         Cause No. 3:19-cv-00324-SMY-GCS
                                      )
  MADISON COUNTY, IL, et al.,         )
                                      )
                    Defendants.       )
  ____________________________________)

                                 MEMORANDUM & ORDER

  SISON, Magistrate Judge:

                           INTRODUCTION AND BACKGROUND

        Before the Court is Plaintiff Kristen Poshard’s motion to compel, which seeks

  to have Defendant Madison County produce recordings of its executive sessions. (Doc.

  109). The instant matter was referred to the Court by United States District Judge

  Staci M. Yandle. (Doc. 111).

        Pursuant to discovery, Poshard requested information related to her

  employment and discharge. (Doc. 109, ¶ 1). In a supplemental discovery response,

  Madison County produced a privilege log indicating that it was withholding executive

  session tapes that responded to some of Poshard’s discovery requests. Id. In her

  motion, Poshard argued that she could not meaningfully assess the claimed privilege

  given the description provided by Madison County in its log. Id. at ¶4-5. Poshard

  further argued that the presence of an attorney did not mean the entire meeting was

  privileged. Id. at ¶ 5. She finally argued that not all communications between an




                                       Page 1 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 2 of 9 Page ID #1036




  attorney and his or her client were privileged and noted that the privilege would not

  protect, for example, the disclosure of underlying facts. Id.

         Madison County filed an opposition in response. (Doc. 119). It argued that the

  session tapes were protected by the attorney-client privilege because counsel had

  been invited to participate in order to solicit legal advice. Id. at p. 3. It further argued

  that the privilege extended to each of the individuals participating in the closed

  session because the group of individuals collectively were the client, i.e., the Madison

  County Board. Id. at p. 2.

         A hearing was held on May 19, 2020, at which time the Court heard argument

  from the parties. (Doc. 121). Plaintiff’s counsel argued that it was unlikely the

  entirety of the executive session meetings was privileged. Id. Defense counsel

  countered that other matters were discussed in executive session not pertaining to

  the instant litigation, but in any event, attorneys attended in order to provide legal

  advice. Id. Upon questioning by the Court, however, Defense counsel conceded that if

  underlying facts regarding this matter were communicated at such sessions, those

  facts would not be privileged. Id. Given the inherent difficulties in being able to assess

  the applicability of the attorney-client privilege to these sessions from the description

  provided in the logs, the Court agreed to undertake an in-camera review of the session

  tapes. Id. The Court received the executive session tapes on a thumb drive from

  Defense counsel in a letter dated June 4, 2020.

         After the Court completed its in-camera review of the executive session tapes,

  the Court held another hearing on July 22, 2020, to announce its decision. (Doc. 149).




                                           Page 2 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 3 of 9 Page ID #1037




  The Court granted in part and denied in part Poshard’s request. Id. The Court,

  however, agreed to memorialize its decision so that the Court could provide in writing

  to Madison County the precise time stamps that it was ordering to be produced to Ms.

  Poshard.

                                         DISCUSSION

         As an initial matter, the Court notes that Madison County bears the burden

  of presenting sufficient facts to demonstrate the existence of the privilege. See United

  States v. Tratner, 511 F.2d 248, 252 (7th Cir. 1975). The establishment of the privilege

  requires a showing of the following: “(1) where legal advice of any kind is sought (2)

  from a professional legal adviser in his capacity as such, (3) the communications

  relating to that purpose, (4) made in confidence (5) by the client, (6) are at his instance

  permanently protected (7) from disclosure by himself or by the legal advisor, (8)

  except [where] the protection be waived.” United States v. Evans, 113 F.3d 1457, 1461

  (7th Cir. 1997). The Court finds that Madison County has met this burden through its

  in-camera production of the executive session tapes. After multiple and careful

  reviews of these tapes, the Court agrees with Madison County and concludes that

  most of the session tapes are, in fact, privileged as they meet the required elements

  for the establishment of the privilege.

  A.    The Court’s In-Camera Review

        The Court was provided with tapes of four sessions of varying lengths. Present

  at three of the sessions was attorney, John L. Gilbert of the Sandberg Phoenix law

  firm. Present for all of the sessions was Madison County State’s Attorney Tom




                                            Page 3 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 4 of 9 Page ID #1038




  Gibbons, who serves as the chief legal advisor for Madison County.1 It is evident from

  a review of the tapes that the presence of Mr. Gilbert and Mr. Gibbons at these

  sessions was to provide the Madison County Board with legal advice regarding the

  termination of Ms. Poshard’s employment and the consequences of potential litigation

  that may result from such a decision. These sessions consisted of either Mr. Gilbert

  and/or Mr. Gibbons speaking about the matter at the start of such sessions. The

  sessions then continued with various questions and/or comments being posed and/or

  directed to either Mr. Gilbert and/or Mr. Gibbons by the various board members.

  Clearly, the intent of such questions and/or comments was to seek the legal advice

  and opinions of the attorneys regarding the matter. Because these sessions consisted

  of communications between the attorneys and members of the Madison County Board

  and were for the purposes of obtaining legal advice and/or services, the Court finds

  that the attorney-client privilege attaches to the executive session tapes. See United

  States v. BDO Seidman, LLP, 492 F.3d 806, 815 (7th Cir. 2007).

         These sessions, however, did not simply involve questions directed to the

  attorneys from the members of the Madison County Board. It also included debate

  and discussion amongst the various members based on the legal advice and

  recommendations made by the attorneys. In fact, the advice and recommendations

  given by the attorneys were intricately connected to the discussion and debates

  between the various board members. For example, the discussion at times would

  involve points made by various board members incorporating the advice given to


  1        See https://www.co.madison.il.us/departments/state_s_attorney/about_the_office.php,   last
  visited on July 29, 2020.


                                             Page 4 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 5 of 9 Page ID #1039




  them by the attorneys. Even though the communication was not made by an attorney,

  such discussions would nevertheless be privileged. See, e.g., Sandholm v. Dixon

  Public School Dist. No. 170, No. 09-C-50119, 2010 WL 899032, at *4 (N.D. Ill. Mar.

  10, 2010)(noting that board member who relays to other board members a statement

  made by an attorney that constituted legal advice was subject to attorney-client

  privilege).

         The question then becomes whether these debates and discussions are

  privileged as well, and the Court believes that it is. The purpose of the attorney-client

  privilege is “to encourage full and frank communications between attorneys and their

  clients . . . .” Sandholm, 2010 WL 899032, at *4 (N.D. Ill. Mar. 10, 2010)(quoting

  Upjohn Co. v. United States, 449 U.S. 383, 389 (1981)). The debate between the

  various board members flowed from the advice and recommendation initially given

  by the attorneys at the beginning of the meeting. With the attorneys present, the

  board members spoke freely with each other about the advice given, and implicit

  during the session was the notion that the board members were seeking legal

  guidance even if not explicitly seeking it through a question directed to an attorney.

  To illustrate this point, the attorneys would at times interject and correct various

  board members regarding certain misconceptions that arose during the debate with

  respect to the advice and recommendation given by the attorneys. If the attorney-

  client privilege did not attach to such discussions, the protections of the privilege

  would be meaningless. See, e.g., Chumbley v. Board of Education for Peoria Dist.

  150, No. 1:14CV01238, 2015 WL 4572777 at *1 (C.D. Ill. July 29, 2015)(stating that




                                         Page 5 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 6 of 9 Page ID #1040




  “discussion by Board members of legal advice sought and obtained from counsel at a

  Board meeting can fall within the privilege, as they should be able to discuss the legal

  advice rendered to them by their counsel without waiving the privilege.”). Because of

  the interwoven nature of the advice and recommendation given by the attorneys with the

  discussion and debates had by the Board members regarding the same, the Court finds

  that most of the executive sessions tapes are protected by the attorney-client privilege.

         However, Ms. Poshard is correct that the attorney-client privilege does not

  extend to the entirety of these executive sessions. For example, the privilege does not

  extend to protect the disclosure of underlying facts. See Upjohn v. United States, 449

  U.S. 383, 395 (1981). See also Kodish v. Oakbrook Terrace Fire Protection Dist., 235

  F.R.D. 447, 452 (N.D. Ill. 2006)(noting that attorney-client privilege did not “protect

  disclosure of the underlying facts by those who communicated with the attorney.”);

  Roth v. Aon Corp., 254 F.R.D. 538, 540 (N.D. Ill. 2009)(same). In its in-camera review

  of these sessions, the Court was able to discern certain questions and/or comments

  made by various board members and directed to either Chairman Kurt Prenzler

  and/or then Madison County Administrator Doug Hulme. The responses of Mr.

  Prenzler and/or Mr. Hulme contained underlying facts regarding the termination of

  Ms. Poshard that the Court believes is not protected by the attorney-client privilege.

         Also, at the executive session held on September 20, 2017, the Board heard

  from two witnesses regarding their interactions with Ms. Poshard. Board members

  directed questions and/or comments to these two witnesses and the witnesses

  responded. Even though attorneys were present, these communications were not



                                          Page 6 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 7 of 9 Page ID #1041




  directed to any attorney present nor were such communications designed to solicit

  and/or obtain legal advice and/or opinions. Rather, the purpose of such

  communications was to obtain underlying facts to inform the Board’s decision

  regarding Ms. Poshard’s employment. Because these matters are not protected by the

  attorney-client privilege, the Court is ordering the production of various segments of

  these session tapes as outlined below.

  B.    Excerpts of Executive Session Tapes to be Produced

        1.     Executive County Board Session – Date: August 16, 2017

        Attorneys present: John Gilbert (Sandberg Phoenix), Tom Gibbons (Madison

  County State’s Attorney). The following time stamps shall be produced:

        Time: 1:46 to 3:31

        Time: 6:17 to 6:31

        Time: 29:35 to 30:12

        2.     Executive County Board Special Session – Date: August 23, 2017

        Attorneys present: John Gilbert (Sandberg Phoenix), Tom Gibbons (Madison

  County State’s Attorney). The following time stamps shall be produced:

        Time: 16:15 to 21:16

        Time: 28:30 to 29:50

        Time: 32:41 to 33:58

        Time: 38:17 to 41:21

        Time: 52:08 to 55:46

        Time: 1:11:30 to 1:13:22




                                           Page 7 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 8 of 9 Page ID #1042




         3.     Executive County Board Session – Date: September 20, 2017

         Attorneys present: John Gilbert (Sandberg Phoenix), Tom Gibbons (Madison

  County State’s Attorney). The following time stamps shall be produced:

         Time: 21:35 to 34:52

         Time: 35:14 to 52:01

         4.     Executive County Board Session – Date: October 18, 2017

         Attorneys present:     Tom Gibbons (Madison County State’s Attorney). The

  following time stamps shall be produced:

         Time: 25:02 to 25:44

         Time: 27:55 to 28:27

         Time: 29:08 to 30:06

         Time: 31:04 to 32:06

         Time: 32:19 to 32:40

         Time: 32:48 to 34:13

                                       CONCLUSION

         In light of the above, the Court hereby GRANTS in part and DENIES in Part

  Plaintiff’s Motion to Compel Madison County to Produce Executive Session Tapes

  (Doc. 109). Defendant Madison County shall have fourteen (14) days from the date

  of this Order to produce the previously identified portions of the executive session

  tapes to Plaintiff.




                                        Page 8 of 9
Case 3:19-cv-00324-SMY-GCS Document 156 Filed 08/31/20 Page 9 of 9 Page ID #1043




        IT IS SO ORDERED.
                                                               Digitally signed
        Dated: August 31, 2020.
                                                               by Judge Sison 2
                                                               Date: 2020.08.31
                                                               14:24:57 -05'00'
                                             ____________________________________
                                             GILBERT C. SISON
                                             United States Magistrate Judge




                                    Page 9 of 9
